     Case: 1:20-cv-01908-DAP Doc #: 23 Filed: 09/14/20 1 of 10. PageID #: 447




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION
A. PHILIP RANDOLPH INSTITUTE OF OHIO, et al.,

                       Plaintiffs,

v.

                                                               Case No. 1:20-cv-01908
FRANK LAROSE, in his official capacity as Secretary
of State of Ohio,
                                                               Hon. Dan Aaron Polster

                       Defendant.



PLAINTIFFS’ OPPOSITION TO MOTION TO INTERVENE OF DONALD J. TRUMP
  FOR PRESIDENT, INC., THE OHIO REPUBLICAN PARTY, THE REPUBLICAN
NATIONAL COMMITTEE, AND THE NATIONAL REPUBLICAN CONGRESSIONAL
                             COMMITTEE

       Plaintiffs, non-partisan civil rights organizations and individual voters, respectfully

oppose the motion to intervene of Donald J. Trump for President, Inc., the Ohio Republican

Party, the Republican National Committee and the National Republican Congressional

Committee (the “Proposed Intervenors”). The legal issue in this action is whether Ohio

Secretary of State Frank LaRose’s Directive 2020-16, which prohibits Ohio counties from

installing a ballot drop box for receiving absentee ballots anywhere other than the county board

of elections, unconstitutionally infringes on the fundamental right to vote of eligible Ohio

citizens in the context of the COVID-19 pandemic and well-known problems with mail delivery

by the United States Postal Service.

       The Proposed Intervenors contend that they should be permitted to intervene either as of

right or permissively to protect their interest in ensuring that the state of Ohio runs free and fair


                                                   1
     Case: 1:20-cv-01908-DAP Doc #: 23 Filed: 09/14/20 2 of 10. PageID #: 448




elections and in promoting or supporting Republican candidates for elected office at the federal,

state or local level. Mot. at 6–7. According to the Proposed Intervenors, Defendant LaRose will

not adequately protect their interests because he “has no interest in electing particular

candidates.”   Mot. at 8. Proposed Intervenors claim that they are interested in electing

Republican candidates—a goal they contend will be impaired if Ohio counties are permitted to

make voting more accessible to eligible voters by having multiple locations in the county for

returning completed mail-in ballots in a safe, secure, and convenient drop box. The Proposed

Intervenors’ argument misses the point: the desire to elect a particular candidate or candidates

of a particular party is not a protectable legal right or legal interest at issue in the litigation.

Coal. to Defend Affirmative Action v. Granholm, 501 F.3d 775, 782 (6th Cir. 2007) (“Where …

an organization has only a general ideological interest in the lawsuit … such an organization’s

interest in the lawsuit cannot be deemed substantial.”).

       The Proposed Intervenors do not and cannot explain how Defendant LaRose will not

adequately represent their professed interest in having free and fair elections. Indeed, there is

no allegation, nor could there be, that only voters of a particular political party are permitted to

use drop boxes or that voters of a particular party are restricted from using drop boxes. To the

contrary, all eligible voters in Ohio are permitted to vote by mail-in ballot and return such ballot

via drop box. The only issue is whether restricting drop boxes to one location in each county

unconstitutionally infringes the constitutional right to vote of all eligible voters in the state.

Accordingly, as set forth more fully below, the Proposed Intervenors’ motion to intervene should

be denied.1


1
 The Proposed Intervenors acknowledge the expedited nature of this action, including the
expedited deposition and briefing schedule in advance of the hearing on Plaintiffs’ motion for a
preliminary injunction scheduled for September 23, 2020. But discovery in this matter is well
underway, with multiple depositions per day going forward, and the Proposed Intervenors have
                                                  2
     Case: 1:20-cv-01908-DAP Doc #: 23 Filed: 09/14/20 3 of 10. PageID #: 449




                                          ARGUMENT

       The standard for intervention, whether permissive or as of right, is governed by Rule 24

of the Federal Rules of Civil Procedure. For intervention as of right, Rule 24(a)(2) requires the

Proposed Intervenors to show (1) timeliness of the motion to intervene, (2) a substantial legal

interest in the case, (3) impairment of the movant's ability to protect that interest in the absence

of intervention, and (4) inadequate representation of that interest by the existing parties. See

Mich. State AFL-CIO v. Miller, 103 F.3d 1240, 1245 (6th Cir. 1997). “[F]ailure to meet [any]

one of the criteria will require the motion to intervene be denied.” Grubbs v. Norris, 870 F.2d

343, 345 (6th Cir. 1989).

       Where intervention as of right is not proper, permissive intervention is still available

where the intervenor shares a common question of law or fact and intervention will not cause

prejudice or undue delay. FED. R. CIV. P. 24(b). Proposed Intervenors fall well short of the

standard for either intervention as of right or permissive intervention in this case.

       A.      The Proposed Intervenors Have No Substantial Legal Interest to Protect in
               This Litigation

       To demonstrate that they have an interest in the action sufficient to intervene, the Proposed

Intervenors must show that they have a “substantial interest in the subject matter of this litigation.”

Coal. to Defend Affirmative Action, 501 F.3d at 780 (quoting Grutter v. Bollinger, 188 F.3d 394,

398 (6th Cir. 1999)). To meet this requirement, the Proposed Intervenors must show that they have

a cognizable interest such that they stand to gain or lose from the requested relief. See S. California

Edison Co. v. Lynch, 307 F.3d 794, 803 (9th Cir. 2002); ManaSota—88, Inc. v. Tidwell, 896 F.2d



not represented that they will not seek to add to the substantial discovery burden that Plaintiffs
face. If intervention is permitted, it should be conditioned on the current schedule for the
preliminary-injunction hearing, including the expedited deposition schedule coordinated by the
parties, being adhered to.
                                                   3
     Case: 1:20-cv-01908-DAP Doc #: 23 Filed: 09/14/20 4 of 10. PageID #: 450




1318, 1322 (11th Cir. 1990). Merely repeating a general interest in defending a rule or statute does

not suffice. See Northland Family Planning, 487 F.3d at 346–47 (denying intervention by a pro-

life organization in plaintiffs’ challenge to a statute that restricted access to abortion because “we

do not believe [interest in enforceability of statute in general] to be cognizable as a substantial

legal interest to warrant intervention by right” and “[w]ithout these sorts of limitations on the legal

interest required for intervention, Rule 24 would be abused as a mechanism for the over-

politicization of the judicial process”).

        The Proposed Intervenors argue that they have a unique interest in the outcome of this

case because, unlike the non-partisan Plaintiff civil-rights organizations or Defendant LaRose

(who, despite being a Republican elected official, has a duty to administer Ohio’s election laws

without regard to party), they have a specific interest in electing Republicans and in “preventing

changes to the ‘competitive environment’ before the election.” But these interests are not

implicated in this case. Rather, this case concerns the administrative procedures by which all

eligible Ohio voters may exercise their fundamental right to vote safely by applying for and

submitting absentee ballots in the upcoming election. Organizational Plaintiffs are non-partisan

entities with memberships that include Republicans, members of other parties, and unaffiliated

voters. The relief that Plaintiffs seek would benefit all Ohio voters regardless of party. Either

Ohio voters are entitled to the constitutional protections alleged in the Complaint or they are not.

It is irrelevant to the constitutional question for which party the voters intend to vote. Moreover,

it is beyond dispute that a significant percentage of the voters of all parties are likely to vote

absentee in the November general election due to the COVID-19 pandemic. All voters-

regardless of political party—will benefit from the opportunity to vote safely during the

pandemic without fear of putting their health at risk by voting in person. Thus, regardless of how



                                                   4
     Case: 1:20-cv-01908-DAP Doc #: 23 Filed: 09/14/20 5 of 10. PageID #: 451




this case is resolved, there is no basis to claim that the Proposed Intervenors’ partisan interests

will be affected.

        The remaining interests cited by the Proposed Intervenors are likewise insufficient to justify

intervention either as of right or permissively. Proposed Intervenors cite a broad, generalized

interest “in ensuring that Ohio runs free and fair elections according to Ohio law.” Mot. at 3. Such

generalized interests in ensuring the integrity of Ohio's elections shared broadly by all members

of the public are not “unique to the proposed intervenor,” Wis. Educ. Ass'n Council v. Walker,

705 F.3d 640, 658 (7th Cir. 2013), and are thus not “sufficiently specific . . . to be cognizable” for

intervention, Sokaogon Chippewa Cmty. v. Babbitt, 2014 F.3d 941, 948 (7th Cir. 2000). For this

reason, Courts regularly deny intervention to political parties and/or candidates for office when

they have raised only a generalized interest in the case. See League of Women Voters of Mich. v.

Johnson, No. 2:17-cv-14148, 2018 WL 3861731, at *2 (E.D. Mich. Aug. 14, 2018) (denying

intervention as of right to elected officials in constitutional challenge to state's redistricting laws);

One Wis. Inst., Inc. v. Nichol, 310 F.R.D. 394, 397 (W.D. Wis. 2015) (denying intervention by

legislators, voters, and local election officials in challenge to various Wisconsin election laws).

        B.      The Proposed Intervenors Have Not Shown That Defendant Will Not
                Adequately Represent Their Interests.

        To determine adequacy of representation under Rule 24(a), the Sixth Circuit considers (1)

whether there is collusion between the representative and an opposing party; (2) whether the

representative fails in the fulfillment of his duty; and (3) whether the representative has an interest

adverse to the proposed intervenor. Triax Co. v. TRW, Inc., 724 F.2d 1224, 1227–28 (6th Cir.

1984). “Proposed intervenors bear the burden of demonstrating inadequate representation.”

Purnell v. City of Akron, 925 F.2d 941, 949–50 (6th Cir. 1991).




                                                    5
      Case: 1:20-cv-01908-DAP Doc #: 23 Filed: 09/14/20 6 of 10. PageID #: 452




       “When a proposed intervenor and an existing party to the suit share the same ultimate

objective in the litigation, courts presume that the existing party adequately represents the

intervenor's interests.” State v. U.S. E.P.A., 313 F.R.D. 65, 68–69 (S.D. Ohio 2016) (citing

Bradley v. Milliken, 828 F.2d 1186, 1192 (6th Cir. 1987)). Here, the Proposed Intervenors’

objective is the same as that of Defendant LaRose: to defend Directive 2020-16 as valid,

enforceable, and not in violation of Plaintiffs’ or other voters’ constitutional rights. Thus, the

Proposed Intervenors do not and cannot “overcom[e] the presumption of adequacy of

representation” that arises where, as here, the proposed intervenor and party to the suit have the

same ultimate objective.” Purnell, 925 F.2d at 949–50.

II.    The Court Should Deny Permissive Intervention.

       Under Federal Rule of Civil Procedure 24(b), a court may permit intervention when a

movant “has a claim or defense that shares with the main action a common question of law or

fact.” FED. R. CIV. P. 24(b). Even where a proposed intervenor meets the threshold requirements

of Rule 24(b), a court has discretion to deny permissive intervention. See Retiree Support Grp.

of Contra Costa Cty. v. Contra Costa Cty., 315 F.R.D. 318, 323 (N.D. Cal. 2016) (quoting

Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir.1998)).

       Permissive intervention would prejudice Plaintiffs by interjecting partisan politics into this

non-partisan case focused on whether Directive 2020-16 unconstitutionally burdens the

fundamental right to vote of all eligible Ohio citizens in the context of the COVID-19 pandemic

and issues with the United States Postal Service by restricting the availability and accessibility of

mail-in voting as a safe alternative to in person voting, without justification. Moreover, granting

permissive intervention would risk opening the litigation to similar motions by other political

parties and partisan interest groups. To prevent delay, undue complication, and prejudice to



                                                  6
       Case: 1:20-cv-01908-DAP Doc #: 23 Filed: 09/14/20 7 of 10. PageID #: 453




Plaintiffs' right to vote safely in the upcoming election, the Court should deny permissive

intervention as well. See League of Women Voters of Mich., 2018 WL 3861731, at *2 (denying

permissive intervention to elected officials because “[a]ny delay caused by Applicants'

intervention would be undue in light of Applicants’ lack of cognizable interest in this matter”).

                                         CONCLUSION

         For the foregoing reasons, Plaintiffs respectfully request that the Court deny the motion

to intervene of Donald J. Trump for President, Inc., the Ohio Republican Party, the Republican

National Committee, and the National Republican Congressional Committee.2


    Dated: September 14, 2020                Respectfully submitted,

                                             / James Schuster /
                                             James Schuster (Ohio Bar No. 0065739)
                                             JSA LLP
                                             2355 Bellfield Ave.
                                             Cleveland Heights, OH 44106
                                             Telephone: (216) 882-9999
                                             jschuster@OHcounsel.com

                                             Jon Greenbaum
                                             Ezra D. Rosenberg
                                             Pooja Chaudhuri
                                             LAWYERS’ COMMITTEE FOR
                                             CIVIL RIGHTS UNDER LAW
                                             1500 K Street N.W., Suite 900
                                             Washington, D.C. 20005
                                             Telephone: (202) 662-8600
                                             jgreenbaum@lawyerscommittee.org
                                             erosenberg@lawyerscommittee.org
                                             pchaudhuri@lawyerscommittee.org

                                             Subodh Chandra (Ohio Bar No. 0069233)
                                             Donald P. Screen (Ohio Bar No. 0044070)
                                             Brian D. Bardwell (Ohio Bar No. 0098423)
                                             THE CHANDRA LAW FIRM LLC

2
 To the extent that intervention is granted, Plaintiffs respectfully request an enhancement in their
page limit to respond to two separate opposition briefs from the State and Intervenors.
                                                 7
Case: 1:20-cv-01908-DAP Doc #: 23 Filed: 09/14/20 8 of 10. PageID #: 454




                               1265 W. 6th St., Suite 400
                               Cleveland, OH 44113-1326
                               Telephone: (216) 578-1700
                               Subodh.Chandra@ChandraLaw.com
                               Donald.Screen@ChandraLaw.com
                               Brian.Bardwell@ChandraLaw.com

                               Freda J. Levenson (Ohio Bar No. 0045916)
                               ACLU OF OHIO FOUNDATION
                               4506 Chester Avenue
                               Cleveland, Ohio 44103
                               Telephone: (216) 472-2220
                               flevenson@acluohio.org

                               David J. Carey (Ohio Bar No. 0088787)
                               ACLU OF OHIO FOUNDATION
                               1108 City Park Avenue, Suite 203
                               Columbus, Ohio 43206
                               Telephone: (614) 586-1972 x2004
                               dcarey@acluohio.org

                               Neil A. Steiner (pro hac vice forthcoming)
                               Mariel Bronen
                               DECHERT LLP
                               Three Bryant Park
                               1095 Avenue of the Americas
                               New York, New York 10019
                               Telephone: (212) 689-3500
                               neil.steiner@dechert.com

                               Erik Snapp
                               DECHERT LLP
                               35 West Wacker Drive, Suite 3400
                               Chicago, IL 60601
                               Telephone: (312) 646-5800
                               erik.snapp@dechert.com

                               Lindsey B. Cohan
                               DECHERT LLP
                               515 Congress Avenue, Suite 1400
                               Austin, Texas 78701
                               Telephone: (512) 394-3000
                               lindsey.cohan@dechert.com

                               Theodore Yale
                               DECHERT LLP

                                   8
Case: 1:20-cv-01908-DAP Doc #: 23 Filed: 09/14/20 9 of 10. PageID #: 455




                               Cira Centre, 2929 Arch Street
                               Philadelphia, Pennsylvania 19104
                               Telephone: (215) 994-4000
                               theodore.yale@dechert.com

                               Counsel for Plaintiffs




                                   9
    Case: 1:20-cv-01908-DAP Doc #: 23 Filed: 09/14/20 10 of 10. PageID #: 456




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 14, 2020, a true and correct copy of the foregoing

was furnished by electronic filing with the Clerk of the Court via CM/ECF, which will send notice

of electronic filling to all counsel of record.


                                                       / James Schuster /




                                                  10
